                                                                                    9/27/2019
                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                                     LYNCHBURG DIVISION

  JUSTIN T.,
                                                        CASE NO. 6:18-cv-00055
                                       Plaintiff,
  v.
                                                        ORDER
  NANCY A. BERRYHILL, Acting Commissioner of
  Social Security,
                                                        JUDGE NORMAN K. MOON
                                   Defendant.

       This matter is before the Court on the parties’ cross motions for summary judgment (Dkt.

12, 19), the Report and Recommendation (“R&R”) of United States Magistrate Judge Robert S.

Ballou (dkt. 24), and Plaintiff’s objection to the R&R (dkt. 25). For the reasons set forth in the

accompanying memorandum opinion, I will ADOPT the R&R in its entirety.

       Accordingly, Plaintiff’s objection is OVERRULED, Plaintiff’s motion for summary

judgment is DENIED, and the Commissioner’s motion for summary judgment is GRANTED.

       The clerk is directed to close this case and strike it from the active docket of the Court.

The Clerk of Court is directed to send a copy of this Order to counsel of record, and to United

States Magistrate Judge Robert S. Ballou.

       Entered this _____
                    27th day of September, 2019.




                                                    1
